Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  the applicant did not specify whether the application is a continuation, divisional or continuation-in-part of the prior application on the application data sheet and applicant should specify the prior application numbers on the ADS (please see communication mailed 4/6/2021). Accordingly, priority cannot be granted at this time, thus, all claims are granted the filing date of the instant application (March 28, 2021). 
Furthermore, priority for claims 9-20 is denied for lacking adequate written description in the previous applications. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/411,067, 15/787,978, 16/122,079, and 16/710,183, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The previous applications fail to disclose the specific hyaluronic acid derivatives listed in claims 9-20 of the instant application.  Accordingly, claims 9-20 are not entitled to the benefit of the filing date for any of the prior applications listed above.  

Information Disclosure Statement
No Information Disclosure Statement has been filed by the applicant. 
	
	Specification
The disclosure is objected to because of the following informalities: U.S. application numbers 16/122,079 and 16/710,183 are now U.S. patents U.S. 10,543,190 B2 and 10,959,978 B2 respectively.  The "Cross-reference to related applications" section needs to be updated to reflect the status of these applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the cannabinoid".  There is insufficient antecedent basis for this limitation in the claim.  Base claim 1 recites “at least one cannabinoid”, which encompasses multiple cannabinoids, and it is unclear whether just one, more than one, or all the cannabinoids is CBD, CBG, CBN, CBDV, or THCV.  Amending claim 2 to recite “the at least one cannabinoid” would overcome this rejection, e.g., see claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Changoer et al. (US 10,092,538, issued 10/9/2018). 
Changoer shares a common specification with the instant specification and clearly teaches all of the requirements of claims 1-8 from the instant application. Changoer teaches a method for treating intestinal inflammation, including irritable bowel syndrome and inflammatory bowel disease, comprising administering a cannabinoid suppository to a mammal 1-6 times a day or as needed (see entire document, particularly col. 4, lines 5-13, col. 7, lines 38-45, and claims 15-16), wherein the suppository comprises at least one cannabinoid at 0.1% to 50% by weight of the total composition, at least one sugar alcohol or sugar at 15% to 25% by weight of the total composition, at least one fatty base suitable for suppository formulation at 60% to 80% by weight of the total composition, and at least one non-ionic surfactant at 2% to 10% by weight of the total composition (column 3, lines 1-8). Changoer teaches that at least one cannabinoid is CBD, CBG, CBN, CBDV, and THCV and a specific embodiment where the at least one cannabinoid is THC at 0.1% to 2% by weight of the total composition (column 3, lines 11-18). Changoer further teaches that the cannabinoids are nanoencapsulated and that the encapsulated particles are of size 20-40 nm (column 3, lines 22-26).  Changoer further specifies that the sugar is selected from the group consisting of dextrose, maltose, fructose, and sucrose (column 3, lines 37-41); that the sugar alcohol is selected from the group consisting of  isomalt, mannitol, sorbitol, xylitol, lactitol, maltitol, and erythritol (column 3, lines 42-46); that the non-ionic surfactants may be selected from the group consisting of ceteareth-15, ceteareth-17, and ceteareth-25 (column 3, lines 47-50); and where the fatty base is selected from the group consisting of ricinoleate, hydrogenated coco-glycerin, and ceteareth-25 (column 3, lines 51-54). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Changoer et al. (US 10,092,538) in view of Contipro, Speciality Hyaluronan Chemicals Product Catalog (published 2019).
The teachings of Changoer have been described supra.  Regarding claims 9-20, Changoer teaches the method of claim 1 as set forth in the 102 rejection above.  Claim 20 of the instant application does not depend from claim 1, however, claim 20 reads on claim 1 with the additional limitation that the encapsulation is with a specific sodium salt of hyaluronic acid.  Changoer further teaches that encapsulation of cannabinoids may increase cannabinoid bioavailability by up to 4 times (column 5 lines 35-36) and that hyaluronic acid derivatives may be used for encapsulation (column 5 lines 42-43). Sodium oleyl hyaluronate is taught as a specific derivative that may be used with the method (column 3, lines 34-36.)  Changoer, further teaches that hyaluronic acid derivatives other than sodium oleyl hyaluronate may be used for encapsulation (column 5, lines 42-47).  
However, Changoer does not teach the use of the specific hyaluronic acid derivatives listed in claims 9-20 of the instant application.  
The Contipro product catalog lists each of the hyaluronic acid derivatives of claims 9-20 as accessible for purchase and additionally provides benefits and possible uses for each derivative. Examples of the benefits and uses as taught in the Contipro product catalog for each derivative are shown below:
Sodium linolenoyl hyaluronate (page 18): intended for drug delivery applications
Sodium palmitoyl hyaluronate (page 24): suitable for biomedical applications such as drug delivery
Sodium formyl hyaluronate (page 14): suitable for cross-linking and preparation of carriers for biologically active substances
Sodium octanoyl formyl hyaluronate (page 20): suitable for fabrication of biocompatible drug delivery systems and for cross-linking and encapsulation of various less polar active ingredients
Sodium caproyl hyaluronate (page 10): is able to self-assemble and form cavities that can dissolve hydrophobic components in water and is suitable for the fabrication of drug delivery systems
Sodium butanoyl formyl hyaluronate (page 8): is able to dissolve less polar components in water and is suitable for the fabrication of biocompatible drug delivery systems and for cross-linking and encapsulation of various active ingredients
Sodium anhydroformyl hyaluronate (page 4): suitable for cross-linking and the preparation of carriers for biologically active substances
Sodium caproyl formyl hyaluronate (page 12): is able to self-assemble and form cavities that can dissolve hydrophobic components in water and is suitable for the fabrication of drug delivery systems and cross-linking and encapsulation of various polar or nonpolar active ingredients
Sodium palmitoyl formyl hyaluronate (page 26): is able to self-assemble and form cavities that can dissolve hydrophobic components in water and is suitable for the fabrication of biocompatible drug delivery systems and cross-linking and encapsulation of various nonpolar active ingredients
Sodium oligosaccharide
Even-numbered (page 30, 32): biologically active and attractive building blocks for organic synthesis
Odd-numbered (page 34, 36): attractive building block for organic synthesis
Sodium azidyl hyaluronate (page 6): suitable for cross-linking
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have substituted the sodium oleyl hyaluronate in the method of Changoer with the alternative hyaluronic acid derivatives as taught by the Contipro product catalog.  Changoer teaches sodium oleyl hyaluronate as a possible hyaluronic acid derivative for encapsulation but also teaches that the method is not limited to sodium oleyl hyaluronate and that additional hyaluronic acid derivatives may be used. The Contipro product catalog demonstrates that the alternative hyaluronic acid derivatives of instant claims 9-20 are well known and easily accessible and have benefits as described above.  Accordingly, one of ordinary skill in the art could have substituted the sodium oleyl hyaluronate for the alternative hyaluronic acid derivatives to encapsulate cannabinoids with predictable results of increased cannabinoid bioavailability. 

Double Patenting
Nonstatutory Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-16 of U.S. Patent No. 10,092,538. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7-8 are anticipated by and claims 2-6 are prima facie obvious over patent '538 claims 1-9 and 15-16.  Patent '538 claims 15 and 16 are drawn to a method of using the suppository of claim 1 for treating intestinal inflammation, wherein the intestinal inflammation is irritable bowel syndrome or inflammatory bowel disease. The suppository of claim 1 is a composition comprising at least one cannabinoid at 0.1% to 50% by weight of the total composition; at least one sugar alcohol or sugar at 15% to 25% by weight of the total composition; at least one fatty base suitable for suppository formulation selected from the group consisting of glycerol ricinoleate, hydrogenated coco-glycerin, and ceteareth-25 at 60% to 80% by weight of the total composition; and at least one non-ionic surfactant selected from the group consisting of ceteareth-15 and ceteareth-17 at 2% to 10% by weight of the total composition, wherein the at least one cannabinoid is encapsulated into hyaluronic acid derivatives and tocopherol nanolattice, and wherein the composition is packaged in a suppository mold.  
Additionally, patent '538 claims 2-9 recite further limitations of the suppository composition of claim 1.  Specifically, wherein the at least one cannabinoid is THCV, wherein the at least one cannabinoid is THC and wherein THC comprises 0.1% to 2% by weight of the total composition, wherein the at least one cannabinoid is from natural sources or synthetic, wherein the at least one cannabinoid is nanoencapsulated into particles, wherein the particles are of size 20-40 nm,  hyaluronic acid derivative is sodium oleyl hyaluronate, wherein the at least one sugar is maltose and wherein the at least one sugar is provided in micronized form, and wherein the at least one sugar alcohol is isomalt and wherein the at least one sugar alcohol is provided in micronized form.  Note that the encapsulation of the cannabinoid into hyaluronic acid derivatives and tocopherol nanolattice reads upon the more generic recitation of ‘nanoencapsulated into particles’ of the instant claims. Accordingly, instant claims 1 and 7-8 are fully anticipated by claims 15 and 16 of patent '538.  Furthermore, instant claims 2-6 are obvious over claims 2-9 and 15-16 of patent '538, as one skilled in the art would at once envisage the incorporation of the limitations listed in claims 2-9 into the suppository composition of claims 15 and 16. 


Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15-16 of U.S. Patent No. 10,092,538 in view of Contipro, Speciality Hyaluronan Chemicals Product Catalog (published 2019). 
Instant claims 9-20 are directed to suppository compositions where the cannabinoid is encapsulated into a hyaluronic acid derivative nanolattice.  Specifically, the hyaluronic acid derivative may be sodium linolenoyl hyaluronate, sodium palmitoyl hyaluronate, sodium formyl hyaluronate, sodium octanoyl formyl hyaluronate, sodium caproyl hyaluronate, sodium butanoyl formyl hyaluronate, sodium anhydroformyl hyaluronate, sodium caproyl formyl hyaluronate, sodium palmitoyl formyl hyaluronate, hyaluronan oligosaccharide, or sodium azidyl hyaluronate.
Claims 1 and 15-16 of patent ‘538 have been described supra.  Claim 7 further specifies that the hyaluronic acid derivative is sodium oleyl hyaluronate, however, the specific hyaluronic acid derivatives of instant claims 9-20 are not taught in patent ‘538.  These deficiencies are made up for in the teachings of Contipro product catalog.
The teachings of the Contipro product catalog have been described supra.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the sodium oleyl hyaluronate as taught in claim 7 of patent '538 for the hyaluronic acid derivatives as taught in the Contipro product catalog. Changoer recites sodium oleyl hyaluronate as a possible hyaluronic acid derivative. However, the Contipro product catalog demonstrates that the alternative hyaluronic acid derivatives of instant claims 9-20 are well known and easily accessible and have benefits as described above.  Accordingly, one of ordinary skill in the art could have substituted the sodium oleyl hyaluronate for the alternative hyaluronic acid derivatives to encapsulate cannabinoids with predictable results of the method remaining useful for treating intestinal inflammation .

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,959,978 in view of Contipro, Speciality Hyaluronan Chemicals Product Catalog (published 2019). 
Instant claims 9-20 have been described supra. Claim 6 of patent '978 reads on a method for treating intestinal inflammation by administering a suppository composition 1-6 times per day to a mammal that contains all the limitations of the method used in claim 1 in the instant claims set.  Claim 6 of patent '978 further limits the composition by adding that at least one cannabinoid is encapsulated into hyaluronic acid derivative nanolattice, and wherein the hyaluronic acid derivative is sodium oleyl hyaluronate.  Claim 6 does not recite encapsulating the cannabinoid into hyaluronic derivative nanolattice, wherein the hyaluronic acid is sodium linolenoyl hyaluronate, sodium palmitoyl hyaluronate, sodium formyl hyaluronate, sodium octanoyl formyl hyaluronate, sodium caproyl hyaluronate, sodium butanoyl formyl hyaluronate, sodium anhydroformyl hyaluronate, sodium caproyl formyl hyaluronate, sodium palmitoyl formyl hyaluronate, hyaluronan oligosaccharide, or sodium azidyl hyaluronate.  These deficiencies are made up for in the teachings of Contipro product catalog.
The teachings of the Contipro product catalog have been described supra.
 
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the sodium oleyl hyaluronate as taught in claim 6 of patent '978 for the hyaluronic  acid derivatives as taught in the Contipro product catalog. Changoer teaches sodium oleyl hyaluronate as a possible hyaluronic acid derivative. However, the Contipro product catalog demonstrates that the alternative hyaluronic acid derivatives of instant claims 9-20 are well known and easily accessible and have benefits as described above.  Accordingly, one of ordinary skill in the art could have substituted the sodium oleyl hyaluronate for the alternative hyaluronic acid derivatives to encapsulate cannabinoids with predictable results of the method remaining useful for treating intestinal inflammation.

Statutory Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5, 7, 9, 11, and 12 of prior U.S. Patent No. 10,959,978. The instant claims are verbatim with and of identical scope with the conflicting claims of patent ‘978 and are therefore directed to the same invention.  This is a statutory double patenting rejection.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C MITCHELL whose telephone number is (571)272-7007. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C.M./Examiner, Art Unit 4171                                                                                                                                                                                                        


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619